Title: To Thomas Jefferson from William Branch Giles, 15 December 1795
From: Giles, William Branch
To: Jefferson, Thomas



Dear Sir
Philadelphia December 15th. 1795

I take pleasure in forwarding you the accompanying newspaper, because whilst it announces the arrival of the treaty after the exchange of ratifications; it also contains the antidote to its execution. The speech of the Brittish King will I think silence the war-hoop which has resounded through the U.S. for some time past; and if the treaty can once be brought before the house of Representatives upon its intrinsic contents, a great majority will probably appear against it. The only difficulty will be, to convince the house of its constitutional right to exercise its discression respecting the instrument itself.
I also send herewith the rough draft of the answer as reported by the select committee to the Presidents speech. It has been this day under discussion. A motion was made to strike out the words ‘probably unequalled’ in the 4th. page. This motion was opposed by the treaty party  but after very few observations was carried 43 to 39. This motion was considered by some as unimportant and was not deemed any evidence of the real state of the majority. A motion was then made to strike out the word undiminished in the same section. The discussion was entered upon with great reluctance by the favorers of the motion, but was managed with peculiar calmness and moderation on their part. After a very short discussion it was found that a great majority would probably appear in favor of the motion for strikeing out. But the majority from a delicacy towards the President which I think much to their honor; consented that the committee of whole house should rise without takeing the question at all, and the answer should be recommitted to a select committee with the addition of two members for the purpose of modifying the whole clause. This course was pursued and the committee have agreed to a modification calculated to relieve the president’s feelings as much as would consist with propriety, perhaps somewhat more: but it will probably be generally acquiesed in tomorrow without debate.
The select committee originally consisted of Mr. Madison, Mr. Sedgewick and Mr. Sitgreves. It can hardly be necessary therefore for me to inform you, that this whole Section was Theodore’s last effort at the sublime and beautiful.
The Senate have this day negatived the nomination of Mr. Rutledge as chief justice of the U.S. I have written this letter in very great haste, the marks of which are very visible.
Be pleased to make my best respects to the ladies of your family and believe me to be your most affectionate friend &c.

Wm B.Giles


Mr. Randolph’s vindication is promised to us on friday next, on monday it shall be forwarded.

